REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND


               No. 1231

        September Term, 2013




       LISY CORPORATION

                  v.

  McCORMICK & CO., INC., ET AL.




 Krauser, C.J.,
 Berger,
 Kenney, James. A., III
       (Retired, Specially Assigned),

                  JJ.




         Opinion by Berger, J.




        Filed: October 7, 2014
       This is an appeal from a bench trial resulting in judgment in favor of the

defendants-appellees, McCormick          & Company, Inc. and Mojave Foods Corporation

(collectively, “McCormick”) and against the plaintiff-appellant, Lisy Corporation (“Lisy”).1

Lisy presents three questions for our consideration,2 which we have consolidated and

rephrased as a single issue:

                Whether a completed case information report, on which an
                election of a jury trial is noted and which is filed with the
                complaint and served on the opposing party, is a proper vehicle
                for demanding a jury trial.




       1
        The trial court entered judgment in favor of Lisy against defendant Barry A. Adams
in the amount of $41,841.00 and costs. That judgment is not at issue in this appeal.
       2
           This issues, as presented by Lisy, are:

                1.     Did Lisy properly demand its constitutional right to a
                       jury trial when the law at the time of the filing of its
                       complaint in February 2011 recognized the validity of
                       Lisy having demanded a jury by checking the appropriate
                       box in the [case information report] and serving it on all
                       defendants?

                2.     Did Lisy ever voluntarily and intentionally relinquish its
                       constitutional right to a jury trial?

                3.     Did the Circuit Court err by relying on the Court of
                       Appeals’ decision in Duckett v. Riley, 428 Md. 471 (Md.
                       2012), to deprive Lisy of its properly-demanded right to
                       a jury trial even though (a) the Duckett ruling was
                       expressly limited to a situation involving a [case
                       information report] that had never been served on the
                       opposing party, and (b) the Court of Appeals expressly
                       left open the question of whether the outcome would be
                       different if the plaintiff had served the [case information
                       report], precisely as Lisy did here?
       For the reasons that follow, we conclude that checking the “jury demand” box on the

case information report is not a proper demand for a jury trial. Accordingly, we shall affirm

the judgment of the Circuit Court for Howard County.

                              FACTS AND PROCEEDINGS

       This case arose out of a business and employment dispute between Lisy, McCormick,

and Barry A. Adams (“Adams”). Lisy is a manufacturer and distributor of various spices,

seasonings, herbs, snacks, and chiles throughout the United States. McCormick is a

manufacturer and distributor of seasonings, herbs, condiments, ethnic foods, desserts, and

other specialty items. Mojave is a subsidiary of McCormick. Mojave has two brands that

directly compete with Lisy.

       Adams was an employee of Lisy and held the position of “Territory Manager.”

Adams’s territory included Maryland, Virginia, the District of Columbia, and parts of

Pennsylvania. His responsibilities included overseeing Lisy’s customers and customer

accounts in the territory and maintaining contact with Lisy’s customers in order to sell Lisy

products to customers within the territory.

       Lisy claimed that Adams abandoned his work for Lisy and began working for

McCormick in violation of his employment contract. Lisy filed a complaint against Adams

and McCormick on February 28, 2011 in the Circuit Court for Howard County, alleging,

inter alia, tortious interference with contract, tortious interference with business relations,

and breach of Adams’s employment contract. Along with its complaint, Lisy also filed a



                                              2
civil non-domestic case information report, which was subsequently served on all of the

defendants. On the case information report, Lisy checked the “yes” box in the jury demand

section.3 Lisy did not file any separate document demanding a jury trial.

       On April 11, 2012, Lisy filed an amended complaint, adding a claim for violation of

the Maryland Uniform Trade Secrets Act. The amended complaint made no mention of a

demand for jury trial, and Lisy did not file any separate document demanding a jury trial.

       On July 25, 2012, the circuit court issued a notice scheduling the case for a jury trial

on September 17, 2012. A separate order from the court, also issued on July 25, 2012,

clarified that the trial would actually begin on September 18, 2012 because Rosh Hashanah

fell on September 17, 2012. This was the first indication from the court that the case would

be scheduled as a jury trial.4

       On August 29, 2012, the Court of Appeals issued its opinion in Duckett v. Riley, 428
Md. 471 (2012). Duckett involved a case in which a party checked the “yes” box for “jury

demand” on a case information report which was filed with the court but not served on the

opposing party. The party in Duckett did not file a separate demand for a jury trial. The

       3
         The civil non-domestic case information report is a case management form which
requests that a party check various boxes regarding the nature of the action, damages sought,
anticipated length of trial, and other similar information. There is a line for “case name” and
“case number” and a section to select whether the form was filed by the plaintiff or
defendant. Directly under the line for “case name” is a section that provides “JURY
DEMAND” with a box labeled “Yes” and a box labeled “No.”
       4
         Lisy made isolated references to a jury trial in its motion to dismiss intervenors (filed
on June 20, 2012), as well as in its response to McCormick’s motion for summary judgment
(filed on July 2, 2012).

                                                3
Court of Appeals construed Maryland Rule 2-325(a) and concluded that the case information

report form was neither a “paper” nor a “pleading” under the rule, “and, in any event, having

not been served on the opposing party, is neither a proper nor timely means of demanding

a civil jury trial.” Id. at 473.

       Shortly after the decision of the Court of Appeals in Duckett, McCormick filed a

“Motion to Confirm Non-Jury Proceeding” on September 6, 2012.                  Adams joined

McCormick’s motion on September 10, 2012, and Lisy filed an opposition to McCormick’s

motion on September 11, 2012. McCormick filed a reply on September 12, 2012.

       On September 13, 2012, the trial judge’s chambers telephoned the parties and

informed them that the case would proceed as a non-jury trial and that the reasons for the

court’s decision would be placed on the record at the start of trial on September 18, 2012.

When the parties appeared for trial on September 18, 2012, the trial court provided its

findings and ruling on McCormick’s motion. Applying Duckett, the trial court found that the

case information report was not a pleading or a paper as contemplated by Maryland Rule

2-325 and that Lisy had waived its right to a jury trial under Rule 2-325.

       Lisy moved to postpone the trial in order to seek appellate review of the court’s ruling

on the jury demand issue. The acting administrative judge granted Lisy’s motion for

postponement on September 18, 2012. Lisy subsequently filed a petition for a writ of

mandamus in the Court of Appeals, asking that it order the circuit court to overturn the trial




                                              4
judge’s decision and schedule a jury trial. The Court of Appeals denied Lisy’s petition on

November 15, 2012 without a written opinion.

       The circuit court rescheduled the non-jury trial for April 15, 2013. The trial took

place over ten days between April 15 and April 26, 2013. At the conclusion of Lisy’s case,

the circuit court denied the defendants’ motions for judgment as a matter of law. Following

trial, the circuit court issued a memorandum opinion on July 22, 2013, entering judgment in

favor of McCormick against Lisy. The circuit court found in favor of Lisy against Adams,

entering judgment against Adams in the amount of $41,841.00 and costs.

       This appeal followed.

                               STANDARD OF REVIEW

       The Court of Appeals set forth the standard of review appellate courts should apply

when construing Maryland Rule 2-325(a) in Duckett, supra, as follows:

                    This case requires, first, that we construe, and interpret,
              “paper” as used in Maryland Rule 2-325(a). We are mindful
              that

                     “the principles applied to statutory interpretation
                     are also used to interpret the Maryland Rules.
                     Like construing a statute, to ascertain the meaning
                     of a . . . rule of procedure we first look to the
                     normal, plain meaning of the language. If that
                     language is clear and unambiguous, we need not
                     look beyond the provision's terms to inform our
                     analysis; however, the goal of our examination is
                     always to discern the legislative purpose, the ends
                     to be accomplished, or the evils to be remedied by
                     a particular . . . part of the Rules. To that end, we
                     must consider the context in which the . . . rule

                                              5
                     appears, including related statutes or rules, and
                     relevant legislative history. Also, where the
                     language of the rule is ambiguous, external
                     evidence may be referred to for discerning the
                     purpose of the legislature, including the bill's title
                     or function paragraphs, relevant case law, and
                     secondary sources.”

              Davis v. Slater, 383 Md. 599, 604–05, 861 A.2d 78, 81 (2004)
              (internal citations omitted). This is a purely legal inquiry;
              therefore, we construe Rule 2-325(a) without giving deference
              to the intermediate appellate court's interpretation. Id., 383 Md.
              at 604, 861 A.2d at 81 (citing J.L. Matthews, Inc. v. Md.-Nat'l.
              Capital Park & Planning, 368 Md. 71, 93-94, 792 A.2d 288,
              301 (2002) (discussing whether, after a successful jury demand,
              amending the amount in controversy below the jurisdictional
              threshold of the circuit court eliminates the right to a civil jury
              trial)).

Duckett, supra, 428 Md. at 476-77.

       The Court of Appeals further emphasized that the Maryland Rules must be carefully

construed and strictly followed, explaining as follows:

                     Maryland Rule 1-201(a) provides that “[t]hese rules shall
              be construed to secure simplicity in procedure, fairness in
              administration, and elimination of unjustifiable expense and
              delay.” Moreover, “When construing . . . rules, we must bear
              in mind that they are ‘precise rubrics,’ established to promote
              the orderly and efficient administration of justice, and thus are
              to be strictly followed.” In re Kaela, 394 Md. 432, 471, 906
A.2d 915, 938 (2006) (quoting Gen. Motors Corp. v. Seay, 388
Md. 341, 356, 879 A.2d 1049, 1057 (2005)) (internal quotation
              marks omitted).

Duckett, supra, 428 Md. at 477 (emphasis supplied).




                                               6
                                          DISCUSSION

I.     The Right to a Civil Jury Trial and the Court of Appeals’s Decision in Duckett

       Under the Maryland Declaration of Rights, litigants hold a constitutional right to a

jury trial in certain civil cases. Duckett, supra, 428 Md. 471. Article 23 of the Maryland

Declaration of Rights provides the following: “The right of trial by Jury of all issues of fact

in civil proceedings in the several Courts of Law in this State, where the amount in

controversy exceeds the sum of $15,000, shall be inviolably preserved.” Article 5 of the

Maryland Declaration of Rights provides that “[t]he parties to any civil proceeding in which

the right to a jury trial is preserved are entitled to a trial by jury of at least 6 jurors.” The

Court of Appeals has explained, however, that the constitutional right to a jury trial may be

reasonably regulated:

               Although “inviolably preserved,” the right to have a civil jury
               trial may be regulated reasonably: “‘[I]ndeed, it is generally
               acknowledged that [the right to a trial by jury] can, for all
               practical purposes, become meaningless to the individual and
               burdensome to the state unless the exercise of it is regulated to
               some extent.’” Bringe v. Collins, 274 Md. 338, 350, 335 A.2d
670, 678 (1975) (quoting Houston v. Lloyd’s, 241 Md. 10, 14,
               215 A.2d 192, 194 (1965)).

Duckett, supra, 428 Md. at 478.

       Maryland Rule 2-325 sets forth the procedure by which a party is entitled to demand

a jury trial in civil cases as follows:

               (a) Any party may elect a trial by jury of any issue triable of
               right by a jury by filing a demand therefor in writing either as a



                                               7
              separate paper or separately titled at the conclusion of a pleading
              and immediately preceding any required certificate of service.

              (b) Waiver. The failure of a party to file the demand within 15
              days after service of the last pleading filed by any party directed
              to the issue constitutes a waiver of trial by jury.

Accordingly, the Court of Appeals has explained that, “to be entitled to a jury trial, a party

must file a demand in writing, either as a part of a pleading in the manner and location

prescribed by § (a) or by ‘separate paper,[’] and, as Rule 2-325(b) instructs, within 15 days

after service of the last pleading on the issue by a party. Failure to meet the time or manner

requirement results in waiver of the jury trial right.” Duckett, supra, 428 Md. at 478.

       In Duckett, the Court of Appeals addressed whether a case information report

constitutes a “paper” or “pleading” under Maryland Rule 2-325(a). The Court easily

concluded that a case information report was not a “pleading,” noting that Maryland Rule

1-202(t)5 defined a “pleading” as “a complaint, a counterclaim, a cross-claim, a third-party

complaint, an answer, an answer to a counterclaim, cross-claim, or third-party complaint, a

reply to an answer or a charging document as used in Title 4.” Duckett, supra, 428 Md. at

478-79.

       In considering whether a case information report could be considered a “paper,” the

Court observed that the Maryland Rules did not define the term “paper.” Id. at 478. The

Court noted, however, that a case information report was not a paper under “the common


       5
        The definition of the term “pleading” is now found in Maryland Rule 1-202(u). The
actual definition is unchanged.

                                              8
understanding of the Maryland Bar and Bench . . . or the ordinary and plain language of the

meaning of ‘paper.’” Id. at 479. The Court further emphasized that respondent’s counsel

had acknowledged, at oral argument, that it was not his general practice to “simply check a

box [for jury demand] on the information report” rather than to “file a separate request for”

a jury trial. Id. Accordingly, the Court of Appeals concluded that the plain meaning of

“paper” did not include a case information report. Id.

       The Court of Appeals also considered the use of the term “paper” elsewhere in the

Maryland rules, concluding that because Maryland Rule 2-112(a)6 refers separately to a

“paper” and an “information report,” “the term ‘paper’ does not embrace a case information

report.” Duckett, supra, 428 Md. at 479-80. Similarly, the Court observed that Maryland

Rule 2-111(b)7 requires a plaintiff to “furnish to the clerk a copy of the complaint, a copy of

each exhibit or other paper filed with the complaint, and a copy of the information report

       6
           Maryland Rule 2-112(a) provides:

                (a) Upon the filing of the complaint, the clerk shall issue
                forthwith a summons for each defendant and shall deliver it,
                together with a copy of each paper filed and a blank copy of the
                information report form required to be provided by Rule 16-202
                b, to the sheriff or other person designated by the plaintiff.
                Upon request of the plaintiff, more than one summons shall
                issue for a defendant.
       7
           Maryland Rule 2-111(b) provides:

                For each summons to be issued, the plaintiff shall furnish to the
                clerk a copy of the complaint, a copy of each exhibit or other
                paper filed with the complaint, and a copy of the information
                report specified in section (a) of this Rule.

                                               9
specified in section (a) of this Rule.” Duckett, supra, 428 Md. at 480 (emphasis supplied by

the Duckett Court).

       Critically, the Court addressed the purpose of the case information report, concluding

that the case information report “is intended, inter alia, to assist the Clerk and the court in

scheduling actions in the court promptly and efficiently. It is not intended to be an original

vehicle, and, in fact, is separate from the methodology for asserting the constitutional right

to a jury trial.” Id. In reaching this conclusion, the Court emphasized that Maryland Rule

16-202(b)(3) “admonishes that ‘[t]he information contained in the information report shall

not be used for any purpose other than case management.’” (Emphasis supplied by the

Duckett Court.) The Court considered the legislative intent and historical annotation of Rule

2-325, emphasizing that “a purpose of the Rule is to ensure that service or notice of a jury

demand be made on, or given to, the opposing party or parties.” Having considered the plain

language of the term “paper,” the common understanding of the term by the Maryland Bar

and Bench, the context of the use of the term in other rules, and the legislative intent of the

rule, the Court held that “the term ‘paper’ ordinarily does not encompass a case information

report.” Id. at 482. Accordingly, the Court held that “[b]ecause a case information report

is neither a paper nor a pleading, and, in any event, it was not served on the defendant in this

case, the respondent did not demand a jury timely, pursuant to Rule 2-325(a), when she filed

her complaint.” Id.




                                              10
       To be sure, the factual circumstances presented in Duckett differ from the factual

circumstances present here. In Duckett, the case information report was never served upon

the defendant, id. at 473-74, while in the present case, Lisy served the case information report

on all of the defendants. We recognize that the Duckett Court noted that it remained “an

open question, and one [the Court] need not answer, whether, if the civil non-domestic case

information sheet had been served successfully and timely on the petitioner, the outcome in

this case would have been different.” Id. at 482 n. 7.

II.    The Question Left Open by Duckett

       Lisy urges us to answer the question left open by Duckett in its favor and hold that a

properly-served case information report is a separate paper through which a party can validly

demand a jury trial under the Maryland rules. In support of its assertion, Lisy points to cases

interpreting Federal Rule of Civil Procedure 38, which regulates jury trial demands in federal

courts, noting that Favors v. Coughlin, 877 F.2d 219 (2d Cir. 1989) is “the seminal decision

in this area.” In Favors, supra, the United States Court of Appeals for the Second Circuit

held that a “timely served civil cover sheet on which the ‘Jury Demand’ box is checked can,

without more, constitute a proper jury trial demand.” 877 F.2d at 220.

       We note, however, that the relevant federal rule differs significantly from Maryland

Rule 2-325. Fed. R. Civ. P. 38(b)(1) provides that a party may properly demand a jury trial

by “serving the other parties with a written demand -- which may be included in a pleading

-- no later than 14 days after the last pleading directed to the issue is served.” The federal



                                              11
rule does not require that a demand be made “in writing either as a separate paper or

separately titled at the conclusion of a pleading” as set forth by Maryland Rule 2-325(a).

Because the federal rule is not analogous to Maryland Rule 2-325, we decline to rely upon

the federal courts’ interpretations of Fed. R. Civ. P. 38.

       Lisy further contends that at the time its complaint was filed in February 2011, the law

“allowed the use of [case information report]s to demand jury trials.” In support of this

assertion, Lisy points to our unreported opinion in Riley v. Duckett, No. 1242, Sept. Term

2006 (filed May 23, 2007) and an unreported federal memorandum opinion in Lu v. Johnson,

CIV. CBD 06-1105, 2010 WL 672935 (D. Md. Feb. 19, 2010). Maryland Rule 1-104

explicitly provides that “[a]n unreported opinion . . . is neither precedent within the rule of

stare decisis nor persuasive authority.”8 See also Kendall v. Howard County, 204 Md. App.
440, 445 n.1 aff'd, 66 A.3d 684 (2013) (“Under Rule 32.1(a) of the Federal Rules of

Appellate Procedure, after January 1, 2007, a United States Court of Appeals may not

prohibit a party from citing an unpublished opinion of a federal court for its persuasive value

or any other reason. However, it is the policy of this Court in its opinions not to cite for

persuasive value any unreported federal or state court opinion.”). Accordingly, any reliance

upon either Riley or Lu is misplaced.




       8
         Nothing in the record indicates that Lisy actually relied upon Riley when it checked
the “jury demand” box on the case information report. We note further that, at the time the
present case was initiated, Duckett was pending before the Court of Appeals. See Duckett v.
Riley, 401 Md. 172 (2007) (granting certiorari on September 12, 2007).

                                              12
III.   Whether Lisy Properly Demanded a Jury Trial Pursuant to Rule 2-325.

       Our analysis focuses on the language of Maryland Rule 2-325, as interpreted by the

Court of Appeals in Duckett. As discussed supra, a party may request a jury trial “by filing

a demand therefor in writing either as a separate paper or separately titled at the conclusion

of a pleading.” Md. Rule 2-325(a). Based upon the plain language of the term “paper,” the

common understanding of the term by the Maryland Bar and Bench, the context of the use

of the term in other rules, and the legislative intent of the Maryland Rule 2-325, “the term

‘paper’ ordinarily does not encompass a case information report.” Duckett, supra, 428 Md.

at 482. We see no reason to depart from the Court of Appeals’s decision in Duckett,

especially when Maryland Rule 2-325(a) could not be easier to follow.

       Further, Lisy has presented no compelling authority in support of its position that

when a case information report is served, it becomes a “paper” under Maryland Rule 2-325.

Indeed, in Duckett the Court of Appeals emphasized that “the respondent made her jury-trial

demand in neither a paper nor a pleading and, further exacerbating the situation, the case

information report was not served on the petitioner by either the respondent or the Clerk.”
428 Md. at 486. The Court’s holding that the case information report was not a paper was

not dependent upon the fact that the case information report was not served. Rather, as the

Court explained, the lack of service served to “exacerbat[e]” the situation. Id. Accordingly,




                                             13
we hold that, as in Duckett, Lisy presented its jury demand in neither a paper nor a pleading

and thereby failed to comply with the requirements of Rule 2-325.9

       It is well-settled that the Maryland rules are “precise rubrics” which are required “to

be strictly followed.” In re Kaela, supra, 394 Md. at 471. Maryland Rule 2-325 requires

that a party demand a civil jury trial in a “paper” or “pleading.” As discussed supra, a case

information report is neither a paper nor a pleading. Inasmuch as Lisy did not strictly follow

the requirements of Maryland Rule 2-325, Lisy’s jury demand was defective.

IV.    Waiver

       Lastly, we address Lisy’s contention that McCormick waived its right to object to

Lisy’s defective jury trial demand. Lisy asserts that any “purported procedural defect” in is

jury demand should have been readily apparent to McCormick at the time the case

information report was served. According to Lisy, because McCormick did not move to

strike the demand or object to the scheduling of the case as a jury trial, it waived any

objection to proceeding with a jury trial. McCormick responds that the first indication from




       9
         To be sure, the CIR form could set forth more clearly its effects. The CIR -- which
is used by pro se parties as well as by attorneys -- contains no advisement that checking the
“jury demand” box is insufficient to demand a jury trial. We note, however, that a CIR
requests a wide variety of information that must also be contained elsewhere in filed
pleadings and/or papers as required by the Maryland Rules. For example, the CIR requires
that a party indicate the damages sought. By answering that question on the CIR, a party has
not prayed a specific amount of damages in accordance with the Maryland Rules. Instead,
a party must comply with Maryland Rule 2-305 and include an ad damnum clause in any
“pleading that sets forth a claim for relief.”

                                             14
the circuit court that a jury trial would be scheduled occurred on July 25, 2012.10 McCormick

asserts that it “properly availed itself of [the] opportunity” to object by filing its Motion to

Confirm Non-Jury Proceeding on September 6, 2012. We agree with McCormick and

conclude that the objection to proceeding with a jury trial was not waived.

       In support of its waiver argument, Lisy relies primarily on the case of Vogel v. Grant,

300 Md. 690 (1984), in which the defendants filed a jury-trial demand on a “Please” form.

The “Please” form was a state-supplied form which “was intended to be used by a party to

request a jury trial, postponement, evidence discovery or to make other procedural demands.”

Duckett, supra, 428 Md. at 484 (citing Vogel, supra, 300 Md. at 692-93). The defendants

did not include a certificate of service with their jury demand, as required by Rule 306, which

was in effect at the time. Vogel, supra, 300 Md. at 693. The defendants did, however, mail

their jury trial demand to the plaintiff. Id. at 693. After receiving the jury trial demand, the

plaintiff filed a motion to strike the defendants’ jury trial demand. Id. at 693.

       Critically, however, the plaintiff filed the motion to strike in district court after the

case had already been removed to the circuit court. Id. at 701. The plaintiff did not file

anything in the circuit court asserting defects in the form for requesting a jury trial. Id. The

Court of Appeals explained that, “[u]nder the circumstances,” because the plaintiff “was


       10
          We are persuaded by McCormick’s contention that McCormick’s filing of proposed
voir dire and jury instructions was not an acknowledgment that a jury trial would occur.
After the circuit court scheduled a jury trial, McCormick was required to file proposed voir
dire and jury instructions, which were due prior to the circuit court’s ruling on McCormick’s
motion to confirm a non-jury trial.

                                              15
actually served with the document and recognized that it was a demand for a jury trial” but

failed to file an objection in the proper court, the plaintiff’s objection to the jury trial demand

was waived. Id. at 701-02 (emphasis supplied). Unlike Vogel, in the present case, there is

no indication that McCormick recognized that the case information report was a demand for

a jury trial. Nor did McCormick err by filing an objection in the incorrect court.

Furthermore, we are unpersuaded that Vogel requires a particular time frame for objecting

to defective jury trial demands.

           Because Lisy demanded a jury trial by filing a case information report, which is

neither a “paper” nor a “pleading,” its jury trial demand that it noted on the court information

report was defective. Accordingly, the circuit court properly proceeded with a non-jury

trial.11

                                      JUDGMENT OF THE CIRCUIT COURT FOR
                                      HOWARD COUNTY AFFIRMED. COSTS TO BE
                                      PAID BY APPELLANT.




           11
         In light of our disposition, we need not address McCormick’s alternate contention
that Lisy’s complaint and case information report were a “nullity” under Maryland law
because Lisy was not registered to do business in Maryland at the time of filing.
Furthermore, finding no error, we need not address whether any alleged error is harmless.

                                                16